Exhibit 99.1 Biomira Inc. 2011-94 Street Edmonton, ABT6N 1H1 June 2007 Second Quarter Report Trading Information: NASDAQ Global Market (symbol “BIOM”) The Toronto Stock Exchange (symbol “BRA”) For Information Contact: Edward Taylor Vice President Finance and Administration & Chief Financial Officer E-Mail: IR@biomira.com Web: www.biomira.com Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”), prepared as at July 17, 2007, should be read in conjunction with the unaudited interim consolidated financial statements and accompanying notes for the six months ended June 30, 2007, included hereafter, as well as the audited consolidated financial statements and MD&A for the fiscal year ended December 31, 2006.All dollar amounts included in this MD&A are Canadian dollars unless otherwise specified. Forward-Looking Statements In order to provide our investors with an understanding of our current results and future prospects, this report contains statements that are forward looking.Any statements contained in this report that are not statements of historical fact may be deemed to be forward-looking statements. Words such as "believes," "anticipates," "plans," "expects," "will," "intends," "potential," "possible" and similar expressions are intended to identify forward-looking statements.In particular, this report contains forward-looking statements regarding development and clinical plans for our products and product candidates, the efficacy of those products and product candidates, prospects for future strategic partnerships, in-license opportunities and acquisitions, planned delivery of and payment for clinical trial material the receipt of milestone and other payments, the sufficiency of existing capital resources to support our operations, the availability of additional capital resources, and our expected future operating results.These forward-looking statements represent Biomira’s intentions, plans, expectations and beliefs with respect to our future strategy and business prospects, planned development of our product pipeline, by ourselves and with our existing and prospective partners, our future revenues, operating expenses, investment and other income (expense), and taxes, our expectations with respect to research and development expenses, the use and adequacy of our cash resources, the successful integration of ProlX Pharmaceuticals Corporation (“ProlX”), the timing, duration and results of clinical trials for our products, the timing and results of regulatory reviews, the safety and efficacy of our products, the possibility of future payments from Merck KGaA of Darmstadt, Germany (“Merck KGaA”) and the availability of grant funding for our ProlX subsidiary, and are based on our experience and our assessment of historical and future trends and the application of key assumptions relating to future events and circumstances. All of these forward-looking statements involve risks and uncertainties related to our business and the general economic environment, many beyond our control. These risks, uncertainties and other factors could cause our actual results to differ materially from those projected in forward-looking statements, including the risks associated with the adequacy of financing and reserves on hand, currency exchange rate fluctuations, changes in general accounting policies, general economic factors, achievement of the results we anticipate from our clinical trials with our products and our ability to adequately obtain and protect our intellectual property rights.Although we believe that the forward-looking statements contained herein are reasonable, we can give no assurance that our expectations are correct.All forward-looking statements are expressly qualified in their entirety by this cautionary statement. For a detailed description of our risks and uncertainties, you are encouraged to review the official corporate documents filed with the securities regulators in Canada on SEDAR and the United States on U.S. EDGAR. Overview of the Business Biomira Inc. (“Biomira” or the “Company”) is an international biotechnology company headquartered in Canada which is engaged primarily in the development of innovative therapeutic products for the treatment of cancer.Our goal is to develop and commercialize novel synthetic vaccines and targeted small molecules that have the potential to improve the lives and outcomes of cancer patients. 1 Product Pipeline Stimuvax® Our lead product candidate is a synthetic Mucin 1 peptide cancer vaccine, Stimuvax (formerly called BLP25 Liposome vaccine).This vaccine incorporates a 25 amino acid sequence of the Mucin 1 cancer antigen in a liposomal formulation.In February 2007, we announced that the first patient had been enrolled in the global phase 3 clinical trial, START (“Stimulating Targeted Antigenic Responses To non-small cell lung cancer (“NSCLC”)”), assessing the efficacy and safety of Stimuvax as a potential treatment for patients with unresectable Stage III NSCLC.The trial is being conducted by Merck KGaA under the provisions of a collaboration between Biomira and Merck KGaA and is expected to include more than 1,300 patients in approximately 30 countries.Under the provisions of the collaboration, we remain responsible for process development and manufacturing of Stimuvax.We conduct process development, quality control and assurance, and other aspects of this work at Biomira, while outsourcing manufacturing. In the first quarter of 2007 manufacturing was resumed to support the global phase 3 START trial. PX-12 PX-12 is a small molecule inhibitor of thioredoxin.Increased thioredoxin levels in cancer cells have been linked to the aggressive proliferation of solid tumors, including colon, lung, and gastric cancers.PX-12 is currently being evaluated in a phase 1b trial in patients with advanced gastrointestinal cancers.An initial phase 1 trial involving 38 patients with advanced metastatic cancer showed that PX-12 was well tolerated and produced a decrease in plasma concentrations of thioredoxin that was significantly correlated with increased patient survival.Fifteen of the 38 patients achieved stable disease of up to 322 days.In January 2007, we initiated a randomized phase 2 trial comparing two dose levels of PX-12 in patients with advanced pancreatic cancer who have progressed on gemcitabine or a gemcitabine-containing regimen.We also plan to initiate a second phase 2 trial for PX-12 by the end of the year. PX-478 PX-478 is a small molecule inhibitor of hypoxia inducible factor (HIF)-1α, a protein responsible for initiating the process of tumor blood vessel growth, or angiogenesis.PX-478 is effective when delivered orally in animal models, and has shown marked tumor regressions and growth inhibition in such model systems across a range of cancers, including ovarian, renal, prostate, colon, pancreatic, and breast cancer.In July 2007, we announced the submission of an investigational new drug application (“IND”) to the U.S. Food and Drug Administration for PX-478.Upon clearance of the IND, we intend to initiate a phase 1 trial for this compound in the third quarter of 2007. PX-866 PX-866 is an inhibitor of the phosphatidylinositol-3-kinase (PI3 kinase)/AKT/PTEN pathway, an important survival signaling pathway that is activated in many types of human cancer.PI3 kinase is overexpressed in a number of human cancers, especially ovarian, colon, head and neck, urinary tract, and cervical cancers, where it leads to increased proliferation and inhibition of apoptosis (programmed cell death).In pre-clinical studies, PX-866 has been shown to induce prolonged inhibition of tumor PI3 kinase signaling following both oral and intravenous administration.The compound also has been shown to have good in vivo anti-tumor activity in tumor models of human ovarian and lung cancer, as well as intracranial glioblastoma.In April 2007, we announced that PX-866 has been selected as our next clinical development candidate and we expect to file an IND for PX-866 by the end of the year. 2 Corporate Update In July 2007, we announced the appointment of Gary Christianson to the newly created position of Chief Operating Officer. Mr. Christianson brings to Biomira more than 20 years of operational expertise in diverse areas, including technical development, manufacturing of pharmaceutical products, facilities design and management, and personnel development. Results of Operations (in millions of dollars, except per share amounts) Three Months Ended June 30 Six Months Ended June 30 2007 2006 Change 2007 2006 Change Revenue $ 0.7 $ 1.2 $ (0.5 ) $ 0.9 $ 1.5 $ (0.6 ) Operating expenses (7.0 ) (5.4 ) (1.6 ) (13.7 ) (11.7 ) (2.0 ) Investment and other (loss) income (0.4 ) 0.2 (0.6 ) - 0.4 (0.4 ) Income tax recovery 0.4 - 0.4 1.2 - 1.2 Net loss $ (6.3 ) $ (4.0 ) $ (2.3 ) $ (11.6 ) $ (9.8 ) $ (1.8 ) Basic and diluted loss per share $ (0.05 ) $ (0.04 ) $ (0.01 ) $ (0.10 ) $ (0.11 ) $ 0.01 Financial results for the three months ended June 30, 2007 reflect a consolidated net loss from operations of $6.3 million or $0.05 per share compared to $4.0 million or $0.04 per share for the same period in 2006. The increase in net loss of $2.3 million primarily results from higher research and development expenses and increased amortization expense related to our ProlX operation, acquired on October 30, 2006, combined with lower contract research and development revenues as a result of transitioning the responsibility for the clinical development and regulatory activities for Stimuvax to Merck KGaA during 2006. Financial results for the six months ended June 30, 2007 reflect a consolidated net loss from operations of $11.6 million or $0.10 per share compared to $9.8 million or $0.11 per share for the same period in 2006. The increase in net loss of $1.8 million relates to the same factors discussed above for the three month period; however partially offsetting these variances is a future income tax recovery related to the ProlX operation. Non-GAAP Measures We refer to the term “working capital” which is not specifically defined in the CICA Handbook and does not have any standardized meaning prescribed by Canadian generally accepted accounting principles (“GAAP”). This non-GAAP measure may not be comparable to similar measures presented by other companies. For purposes of this MD&A, and consistent with our previously disclosed non-GAAP measures, working capital is defined as current assets less current liabilities.Working capital provides useful information in relation to the Company’s ability to meet obligations as they come due and fund ongoing operations.Working capital currently has no directly comparable measure calculated in accordance with GAAP. 3 Revenues (in millions of dollars) Three Months Ended June 30 Six Months Ended June 30 2007 2006 Change 2007 2006 Change Contract research and development $ 0.6 $ 1.0 $ (0.4 ) $ 0.7 $ 1.3 $ (0.6 ) Licensing revenues from collaborative agreements 0.1 0.1 - 0.2 0.1 0.1 Licensing, royalties and other revenue - 0.1 (0.1 ) - 0.1 (0.1 ) $ 0.7 $ 1.2 $ (0.5 ) $ 0.9 $ 1.5 $ (0.6 ) Contract research and development revenue represents contract research and development funding received from Merck KGaA associated with Stimuvax.During 2006, we transitioned responsibility for the clinical development and regulatory activities for Stimuvax to Merck KGaA, which has resulted in reduced contract research and development revenue compared to the same periods in 2006. Licensing revenues from collaborative agreements represent the amortization of upfront payments received from Merck KGaA and an upfront sub-licensing fee from CancerVac Pty. Ltd. upon commencement of the respective collaborations.In February 2007, we announced that the first patient had been enrolled in the global phase 3 START trial of Stimuvax triggering a milestone payment to Biomira of $2.9 million (U.S. $2.5 million), before associated payments to third parties of $0.5 million. As further disclosed in Note 6, Collaborative Agreements, of our unaudited interim consolidated financial statements for the six months ended June 30, 2007, this milestone payment has been recorded as deferred revenue and is being recognized as revenue on a straight-line basis over the remaining patent life of the Stimuvax product.As a result, our licensing revenue from collaborative agreements remains similar to the same periods in 2006. Licensing, royalties and other revenue primarily consists of contract manufacturing activities utilizing various Biomira patented technologies and compounds for external customers.For the three and six months ended June 30, 2007 there has been only nominal revenue associated with these activities. Operating Expenses Research and Development (in millions of dollars) Three Months Ended June 30 Six Months Ended June 30 2007 2006 Change 2007 2006 Change Research and development $ 3.7 $ 3.0 $ (0.7 ) $ 6.7 $ 6.9 $ 0.2 The increase in research and development expense for the three months ended June 30, 2007 compared to the same period in 2006 primarily relates to clinical and development activities related to our ProlX operation, which was acquired October 30, 2006.Expenses associated with the ProlX operation were partially offset by government grant funding and reduced Stimuvax clinical development expenditures as a result of transitioning the responsibility for the clinical development and regulatory activities for Stimuvax to Merck KGaA during 2006.Research and development expenses for the six months ended June 30, 2006 included workforce reductions costs, which have not reoccurred in 2007. 4 General and Administrative (in millions of dollars) Three Months Ended June 30 Six Months Ended June 30 2007 2006 Change 2007 2006 Change General and administrative $ 2.4 $ 2.1 $ (0.3 ) $ 4.7 $ 4.2 $ (0.5 ) The increase in general and administrative expense from 2006 for both the three months and six months ended June 30, 2007 is primarily attributable to increased recruiting activity and professional fees associated with current year activities. Marketing and Business Development (in millions of dollars) Three Months Ended June 30 Six Months Ended June 30 2007 2006 Change 2007 2006 Change Marketing and business development $ - $ 0.2 $ 0.2 $ 0.6 $ 0.4 $ (0.2 ) The increase in marketing and business development expense for the six months ended June 30, 2007 compared to the same period in 2006 is attributable to workforce reduction costs as further disclosed in Note 8, Workforce Reduction Costs, of our unaudited interim consolidated financial statements for the six months ended June 30, 2007.For the three months ended June 30, 2007 there has been nominal activity in this area as we continue to focus efforts on advancing our current pipeline of products. Amortization (in millions of dollars) Three Months Ended June 30 Six Months Ended June 30 2007 2006 Change 2007 2006 Change Amortization $ 0.9 $ 0.1 $ (0.8 ) $ 1.7 $ 0.2 $ (1.5 ) Amortization expense relates to facility leaseholds and equipment, certain licensing rights, acquired intangible assets, and other assets.The increase over 2006 for both the three months and six months ended June 30, 2007 can be attributed to amortization recorded on the intangible assets acquired in the ProlX acquisition on October 30, 2006, as described in Note 4, Business Acquisition, in the notes to our 2006 audited consolidated financial statements.The acquired intangible assets consist of a portfolio of oncology products at various stages of development.The acquired technologies are being amortized on a straight-line basis over the lesser of the economic life or remaining patent life of the acquired technologies, which range from 11.5 to 19.9 years. 5 Investment and Other (Loss) Income (in millions of dollars) Three Months Ended June 30 Six Months Ended June 30 2007 2006 Change 2007 2006 Change Investment and other (loss) income $ (0.4 ) $ 0.2 $ (0.6 ) $ - $ 0.4 $ (0.4 ) Investment and other (loss) income comprises income from cash and investments and foreign exchange gains and losses.The decrease from 2006 for both the three months and six months ended June 30, 2007 is primarily attributable to a net foreign exchange loss on our U.S. dollar portfolio as a result of the decline of the U.S. dollar against the Canadian dollar since December 31, 2006. Income Tax Recovery (in millions of dollars) Three Months Ended June 30 Six Months Ended June 30 2007 2006 Change 2007 2006 Change Future income tax recovery $ 0.4 $ - $ 0.4 $ 1.2 $ - $ 1.2 The future income tax recovery relates to our ProlX subsidiary acquired on October 30, 2006, and consists of a decrease in the future income tax liability on the purchased intangibles, resulting from the amortization of the carrying value in excess of the tax value, and an increase in the tax losses carry forward. Liquidity and Capital Resources Liquidity As at June 30, 2007, our cash and cash equivalents and short-term investments were $21.9 million compared to $33.0 million at the end of 2006, a decrease of $11.1 million or 33.6%.Major contributors to the net change included $9.8 million used in operations, $0.5 million used in payment of accrued business acquisition and share issuance costs, and $0.6 million used in the purchase of capital and intangible assets.In February 2007, we announced that the first patient had been enrolled in the global phase 3 Stimuvax clinical trial triggering a milestone payment to Biomira of $2.9 million (U.S. $2.5 million), before associated payments to third parties of $0.5 million.With these milestone proceeds now in our treasury, coupled with the financing proceeds we secured in December 2006 and anticipated future cash inflows from collaborative funding arrangements, investment income, government grants and technology licensing efforts; we believe that our cash and short-term investments in place will be sufficient to meet operating and capital requirements into the second half of fiscal 2008. As at June 30, 2007, working capital decreased by $8.0 million from the end of 2006, to $23.7 million from $31.7 million and is primarily attributable to an $11.1 million decrease in cash equivalents and short-term investments, offset by a $3.1 million increase in inventory.The rise in inventory relates to increased Stimuvax manufacturing activities as a result of the commencement of the Merck KGaA-led phase 3 trial in NSCLC in the first quarter of 2007.These inventory costs are reimbursable under the provisions of the collaboration between Biomira and Merck KGaA.The delivery of clinical trial material to Merck KGaA commenced in the second quarter of 2007. 6 Capital Resources Anticipating future funding requirements to further our product pipeline and in-licensing activities, we registered a U.S. $100 million Base Shelf Prospectus with the applicable regulatory authorities in Canada and the U.S. in September 2006.This mechanism to facilitate future financings has U.S. $87 million still remaining and is expected to remain in place into the fourth quarter of 2008, unless fully exhausted prior to expiry.The intention of the base shelf registration statement is to ensure that a financing mechanism is in place to allow us to take advantage of favorable financing opportunities in a timely manner. In addition, we currently have 5.8 million warrants outstanding, at a weighted-average exercise price of U.S. $2.45.Based on our NASDAQ closing share price of U.S. $ 1.03 on June 29, 2007, the warrants outstanding are currently not in the money. Additional capital resources may be required depending on the outcomes associated with the further development of products in our pipeline.Assuming continued investor support for our equity offerings, such additional capital resources could be derived from the base shelf registration statement and/or receipt of payments under the provisions of the collaboration between Biomira and Merck KGaA.In February 2007, we announced that the first patient had been enrolled in the global phase 3 Stimuvax clinical trial triggering a milestone payment to Biomira of $2.9 million (U.S. $2.5 million), before associated payments to third parties of $0.5 million.Under the provisions of the collaboration between Biomira and Merck KGaA, an additional milestone payment is anticipated for later this year.As well, reimbursements related to clinical trial materials are anticipated in the second half of 2007 as we deliver the clinical trial materials to Merck KGaA. Contractual Obligations and Contingencies In our continuing operations, we have entered into long-term contractual arrangements from time to time for our facilities, debt financing, the provision of goods and services, and acquisition of technology access rights, among others.The following table presents contractual obligations arising from these arrangements currently in force over each of the next five years and thereafter. Payments Due by Period (expressed in $000’s) Total Less than 1 year 1 -3 years 4 -5 years After 5 years Operating leases - premises 1,701 454 733 514 - Operating leases - equipment and other 60 60 - - - 1,761 514 733 514 - Capital lease obligations (including interest) 58 50 8 - - Licensing fees and royalties 114 11 23 23 57 Total contractual obligations 1,933 575 764 537 57 The Company’s lease on its corporate facilities in Edmonton expired on March 31, 2007.During the second quarter of 2007 an offer to lease was entered into with Edmonton Economic Development Corporation.The signing of the lease is awaiting finalization of negotiations between Edmonton Economic Development Corporation and the Province of Alberta (the current owner) in relation to the property.The offer to lease contemplates a lease term extending through to March 31, 2012 with an option to renew for a further five year term. In July 2007, we entered into a new lease agreement for an office facility in Bellevue, Washington.The lease has a term extending through to December 31, 2008. 7 Off-Balance Sheet Arrangements As at June 30, 2007, we have not entered into any material off-balance sheet arrangements, except as disclosed in Note 20, Contingencies, Commitments, and Guarantees, in the notes to our audited 2006 consolidated financial statements. Transactions with Related Parties During the six months ended June 30, 2007 we did not enter into any material transactions with related parties. Outlook Until one of our products receives regulatory approval and is successfully commercialized, we anticipate losses for at least the foreseeable future as our lead product candidate undergoes the final stages of clinical development.The magnitude of these operating losses will be largely affected by the timing and scope of future clinical trials and pre-launch activities related to our products, as well as any new initiatives. Finally, the duration of the operating losses will, among other things, depend on the scientific results of such clinical trials. We expect that clinical development expenses will increase in the second half of 2007 as we move forward with development activities related to our newly acquired small molecule product candidates.With our financing completed in December 2006 and the expected cash inflows from collaborative funding arrangements, investment income, government grants and technology licensing efforts; we believe that our cash and short-term investments in place will be sufficient to meet operating and capital requirements into the second half of fiscal 2008. Our ability to continue to generate cash to fund the advancement of our clinical programs related to early stage technologies, and out-licensing or acquisition opportunities will depend on several factors.Among others, these include the availability of new financing through private and/or public offerings on acceptable terms; the timely advancement of clinical studies; the ability to obtain regulatory approvals for our products; and the value and timing of securing licensing and collaborative arrangements. Risks and Uncertainties The immediate risks and uncertainties facing Biomira may include, but are not limited to: changing market and industry conditions; clinical trial results; the establishment of new and continuation of existing corporate alliances; the impact of competitive products and their pricing; timely development of existing and new products; the difficulty of predicting regulatory approval and market acceptance for our products; our ability to secure and manufacture vaccine supplies for future clinical trials and commercialization activities on a consistent and economical basis; availability of capital or other funding; the ability to patent and defend our intellectual property; the ability to retain and recruit qualified personnel; and other risks, known or unknown.These risks and uncertainties are discussed in greater detail in the MD&A in our 2006 annual report and in other regulatory filings. 8 Critical Accounting Policies and Estimates All of our accounting policies are in accordance with Canadian GAAP including some which require management to make assumptions and estimates that could significantly affect the results of operations and financial position.The significant accounting policies that we believe are the most critical in fully understanding and evaluating the reported financial results are disclosed in the MD&A section of our 2006 Annual Report.As well, our significant accounting policies are disclosed in Note 2, Significant Accounting Policies, in the notes to our audited 2006 consolidated financial statements. Changes in Accounting Policies Financial instruments Effective January 1, 2007, we adopted the recommendations of the Canadian Institute of Chartered Accountants (“CICA”) Handbook Section 3855, Financial Instruments - Recognition and Measurement, Section 3865, Hedges, Section 1530,
